  



Exhibit 10.12

 

COMMUNITY BANK OF THE CHESAPEAKE
SALARY CONTINUATION AGREEMENT

(AS AMENDED AND RESTATED)

 

(2006)

 

THIS SALARY CONTINUATION AGREEMENT (the “Agreement” or “Plan”) was originally
adopted on the 21st day of August, 2006, and is hereby amended and restated in
its entirety as of April 30, 2018 by and between COMMUNITY BANK OF THE
CHESAPEAKE, a state-chartered commercial, bank located in Waldorf, Maryland (the
“Company”) and JAMES DIMISA (the “Executive”).

 

The purpose, of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development, and
future business success of the Company. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Change in Control” means a change in ownership or effective control of the
Bank, or in the ownership of a substantial portion of assets of the Bank, as
such change is defined in Code Section 409A and regulations thereunder.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6 “Corporation” means The Community Financial Corporation.

 

1.7 “Disability” means the Executive’s (i) inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) receipt of
disability benefits for a period of 3 months under an accident and health plan
of the employer by reason of the participant’s medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.

 

1.8 “Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs: (i) within twelve (1.2)
months following a Change in Control; or (ii) due to death, Disability, or
Termination for Cause.

 

1.9 “Effective Date” means January 1, 2006.

 

  

 

 

 

1.10 “Normal Retirement Age” means the Executive attaining age sixty-five (65).

 

1.11 “Normal Retirement Date” means the date of the Executive’s Separation from
Service on or after attaining Normal Retirement Age.

 

1.12 “Plan Administrator” means the plan administrator described in Article 6.

 

1.13 “Plan Year” means each twelve-month period commencing on January 1st and
ending on December 31’ of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31st.

 

1.14 “Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.15 “Separation from Service” means the termination of the Executive’s
employment with the Company for reasons other than death (except as provided in
Section 1.8). Whether a Separation from Service takes place is determined based
on the facts and circumstances surrounding the termination of the Executive’s
employment and whether the Company and the Executive intended for the Executive
to provide significant services for the Company following such termination. A
termination of employment will not be considered a Separation from Service if:

 

(a)       the Executive continues to provide services as an employee of the
Company at an annual rate that is twenty percent (20%) or more of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

(b)       the Executive continues to provide services to the Company in a
capacity other than as an employee of the Company at an annual rate that is
fifty percent (50%) or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or if employed
less than three years, such lesser period) and the annual remuneration for such
services is fifty percent (50%) or more of the average annual remuneration
earned during the final three full calendar years of employment (or if less,
such lesser period).

 

1.16 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.

 

1.17 “Termination for Cause” shall have the meaning set forth in Article 5.

 

ARTICLE 2

DISTRIBUTIONS DURING LIFETIME

 

2.1 Normal Retirement Benefit. Upon Separation from Service on or after the
Normal Retirement Date, the Company shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

 

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is Sixty-Five
Thousand Dollars ($65,000), payable for a period of fifteen (15) years and
resulting in a total benefit of Nine Hundred Seventy-Five Thousand Dollars
($975,000). The Company’s Board of Directors, in its sole discretion,

 

 2 

 

 

through a duly adopted resolution, may increase the annual benefit under this
Section prior to the Executive’s Separation from Service.

 

2.1.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive equal monthly installments,
commencing on the first day of the month following Separation from Service.

 

2.2 Early Termination Benefit. Upon Early Termination, the Company shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Benefit set forth on Schedule A for the Plan Year ending prior to
Separation from Service. Notwithstanding anything in this Agreement to the
contrary, in the event Executive has an Early Termination after the Executive
attains age 62, his benefit shall equal the Normal Retirement Benefit.

 

2.2.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive equal monthly installments
commencing the first day of the month following the Executive attaining Normal
Retirement Age.

 

2.3 Disability Benefit. If the Executive experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Company shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year ending prior to Separation
from Service. Notwithstanding anything in this Agreement to the contrary, in the
event Executive has a Separation from Service due to Disability after the
Executive attains age 62, his benefit shall equal the Normal Retirement Benefit.

 

2.3.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive equal monthly installments
commencing the first day of the month following the Executive attaining Normal
Retirement Age.

 

2.4 Change in Control Benefit. Upon a Change in Control, followed within twelve
(12) months by a Separation from Service, the Company shall distribute to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.

 

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Change in
Control Benefit set forth on Schedule A for the Plan Year ending prior to
Separation from Service.

 

2.4.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive monthly installments
commencing the first day of the month following Separation from Service.

 

2.4.3 Net after tax benefit.   Notwithstanding any other provision of this
Agreement to the contrary, if payments made under Section 2.4.1 of this
Agreement or otherwise from the Company or any affiliate of the  Company are
considered “parachute payments” under Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”) (such payments hereinafter referred to as the
“Total Payments”), then such payments shall be reduced to the greatest amount
that may be paid to the Executive under Section 280G of the Code without causing
any loss of deduction to the Company or its affiliates under such

 

 3 

 

 

section (hereinafter referred to as the “Reduced Payments”), however, the
payments or benefits shall not be reduced if the net after tax benefit to the
Executive of receiving the Total Payments exceeds the net after tax benefit  of
receiving the Reduced Payments by at least $50,000.  “Net after tax benefit” for
purposes of this Plan shall mean the sum of the present value of (i) the Total
Payments or Reduced Payments (as applicable), less (ii) the amount of federal,
state and local income and payroll taxes payable with respect to the foregoing
calculated at the maximum marginal tax rates expected for each year in which the
foregoing shall be paid to the Executive (based upon the rates in effect as set
forth in the Code under state and local laws at the time of the Executive’s
termination of employment with the Company), less (iii) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) above
by Section 4999 of the Code.  The determination as to whether and to what extent
payments are required to be reduced in accordance with this Section 2.4.3 shall
be made at the Company’s expense by an accounting firm, consulting firm or law
firm experienced in such matters.  Any reduction in payments required by this
Section 2.4.3 shall occur in the following order: (i) any cash severance, (ii)
any other cash amount payable to the Executive and treated entirely as a
“parachute payment”, (iii) any benefit valued entirely as a “parachute payment,”
(iv) the acceleration of vesting of any equity award that is treated entirely as
a “parachute payment”, (v) the acceleration of vesting of any equity awards that
are time-vested options, and (vi) the acceleration of vesting of any other
time-vested equity awards.  Within any such category of payments and benefits, a
reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are.  In the event that acceleration of compensation
from equity awards is to be reduced, such acceleration of vesting shall be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.

 

2.5 Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this Section
2.5 is applicable to the Executive, any distribution which would otherwise be
paid to the Executive within the first six months following the Separation from
Service shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh month following the Separation from Service. All
subsequent distributions shall be paid in the manner specified under this
Article 2 of the Plan with respect to the applicable benefit.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the amount which the Company has accrued with respect to the obligations
described in this Article 2, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Company may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

(a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the Regulations thereunder;

 

(b) must be made at least twelve (12) months prior to the first scheduled
distribution;

 

(c) must delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made; and

 

 4 

 

 

 

(d) must not take effect less than twelve (12) months after the amendment is
made.

 

ARTICLE 3
DISTRIBUTION AT DEATH

 

3.1 Death During Active Service. If the Executive dies before Separation from
Service and prior to Normal Retirement Age, the Company shall distribute to the
Beneficiary the benefit described in this Section 3.1. This benefit shall be
distributed in lieu of the benefits under Article 2.

 

3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.

 

3.1.2 Distribution of Benefit. The Company shall distribute the benefit to the
Beneficiary in one hundred eighty (180) consecutive equal monthly installments
for commencing the first day of the month following receipt by the Company of
the Executive’s death certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 

3.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Company of the
Executive’s death certificate.

 

ARTICLE 4
BENEFICIARIES

 

4.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other plan
of the Company in which the Executive participates.

 

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received., accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated

 

 5 

 

 

Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made to the personal representative of the Executives estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.

 

ARTICLE 5
GENERAL LIMITATIONS

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive’s employment for Cause. Cause shall mean a good
faith determination of the Company’s Board of Directors that the Executive has:
(a) engaged in acts of personal dishonesty which have resulted in loss to the
Company, or one of its affiliates, (b) intentionally failed to perform stated
duties, (c) committed a willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), (d) become subject to the entry of
a final cease and desist order which results in substantial loss to the Company
or one of its affiliates, (e) been convicted of a crime or act involving moral
turpitude, (f) willfully breached the Company’s code of conduct and business
ethics, (g) been disqualified or barred by any governmental or self-regulatory
authority from serving in the Executive’s then-current employment capacity or
(h) willfully attempted to obstruct or failed to cooperate with any
investigation authorized by the Board of Directors or any governmental or
self-regulatory entity. No act or failure to act on the part of the Executive
shall be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company. Any act or failure to act
that is based upon authority given pursuant to a resolution duly adopted by the
Board of Directors, or upon the advice of legal counsel for the Company, shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

5.2 Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within three years after the Effective Date of this Agreement,
or if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 

5.3 Required Regulatory Provision. No payments will be made under this Agreement
that would violate of 12 U.S.C. Sec. 1828(k) or 12 U.S.C. Sec. 1818(e) or any
regulation promulgated thereunder.

 

ARTICLE 6
ADMINISTRATION OF AGREEMENT

 

6.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations

 

 6 

 

 

of this Agreement, as may arise in connection with the Agreement to the extent
the exercise of such discretion and authority does not conflict with Section
409A of the Code and regulations thereunder.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

6.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

6.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

6.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Disability, death, or Separation from Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to he distributed under this Agreement.

 

ARTICLE 7
CLAIMS AND REVIEW PROCEDURES

 

7.1 For all claims, the following procedures will apply:

 

7.1.1 Claims Procedure. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 

7.1.1.1 Initiation — Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for the benefits.

 

7.1.1.2 Timing of Company Response. The Company shall respond to such Claimant
within ninety (90) days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days by
notifying the Claimant in writing, prior to the end of the initial ninety (90)
day period, that an additional period is required. The notice of extension must
set forth the special circumstances and the date by which the Company expects to
render its decision.

 

7.1.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

 

(a)       The specific reasons for the denial,

 

(b)       A reference to the specific provisions of this Agreement on which the
denial is based,

 

 7 

 



 

(c)       A description of any additional information or material necessary for
the Claimant to perfect the claim and an explanation of why it is needed,

 

(d)       An explanation of this Agreement’s review procedures and the time
limits applicable to such procedures, and

 

(e)       A statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

7.1.2 Review Procedure. If the Company denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

7.1.2.1 Initiation — Written Request. To initiate the review, the Claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

 

7.1.2.2 Additional Submissions — Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

7.1.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

7.1.2.4 Timing of Company Response. The Company shall respond in writing to such
Claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the Claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

7.1.2.5 Notice of Decision. The Company shall notify the Claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

 

(a)       The specific reasons for the denial,

 

(b)       A reference to the specific provisions of this Agreement on which the
denial is based,

 

(c)       A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and

 

(d)       A statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

ARTICLE 8
AMENDMENTS AND TERMINATION

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with

 

 8 

 

 

written directives to the Company from its auditors or banking regulators or to
comply with legislative or tax law, including without limitation Section 409A of
the Code and any and all regulations and guidance promulgated thereunder.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive. However, the Company
may unilaterally amend this Agreement to conform with written directives to the
Company from its auditors or banking regulators or to comply with legislative or
tax law, including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder. The benefit shall be frozen as
of the date the Agreement is terminated. Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination benefit distributions will be made
at the earliest distribution event permitted under Article 2 or Article 3.

 

8.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Company terminates this Agreement in the
following circumstances:

 

(a) Within thirty (30) days before, or twelve (12) months after a change in a
Change in Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (l 2) months of the termination of the
arrangements;

 

(b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

(c) Upon the Company’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

 

the Company may distribute the amount which the company has accrued with respect
to the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.

 

ARTICLE 9
MISCELLANEOUS

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the
Company, nor does it interfere with the Company’s

 

 9 

 

 

right to discharge the Executive. It also does not require the Executive to
remain an employee nor interfere with the Executive’s right to terminate
employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld, including, but not limited to, taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement. The Executive acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Company shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Maryland, except to the extent preempted by the laws of
the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executives life or
other informal funding asset is a general asset of the Company to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Company shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor bank.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

 10 

 

 

9.13 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

Community Bank of the Chesapeake

P.O. Box 38

Waldorf, MD 20601

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement. If any provision of this Agreement would
subject the Executive to additional tax or interest under Section 409A, the
Company shall reform the provision to the extent possible in order to avoid the
additional tax or interest under section 409A. However, the Company shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Company shall not be required to incur any additional compensation expense
as a result of the reformed provision. The Agreement shall be interpreted and
administered to the greatest extent possible to be either exempt from Section
409A, or in compliance with Section 409A.

 

9.15 Not Contrived Against the Drafter. This Plan has been negotiated and
prepared by the parties and their respective legal counsel, and no provision of
this Plan shall be construed more strictly against one party as the drafter.

 

 11 

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

 

EXECUTIVE:   COMPANY:     COMMUNITY BANK OF THE CHESAPEAKE       /s/ James
DiMisa   By: /s/ Michael L. Middleton JAMES DIMISA         Title: Chairman of
the Board of Directors

 



 12 

 

  

Salary Continuation Agreement (as Amended)

Schedule A

 

James DiMisa

 

Normal Retirement Date:

10/4/2024, Age 65

 

Normal Retirement Payments: Monthly for 15 years

 

Early Termination



 

Amount Payable Monthly for 15 Years commencing at Normal Retirement Age

 

Disability

  

Amount Payable Monthly for 15 Years commencing at Normal Retirement Age

 

Change in Control

 



Amount Payable Monthly for 15 Years commencing at Separation of Service

 

Pre-Retirement Death



 

Amount Payable Monthly for 15 Years commencing Upon Death

 Values As Of

 Age

 Annual Benefit 1

 Annual Benefit 1

 Annual Benefit 1

 Annual Benefit 1

12/31/2016 57 45,521 45,521 44,354 65,000 12/31/2017 58 50,026 50,026 46,571
65,000 12/31/2018 59 54,269 54,269 48,900 65,000 12/31/2019 60 58,266 58,266
51,345 65,000 12/31/2020 61 62,030 62,030 53,912 65,000 10/4/2021 62 65,000
65,000 55,964 65,000 12/31/2021 62 65,000 65,000 56,608 65,000 12/31/2022 63
65,000 65,000 59,438 65,000 12/31/2023 64 65,000 65,000 62,410 65,000 10/4/2024
65 65,000 65,000 65,000 65,000

 

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 180 monthly payments.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.





 

James DiMisa      /s/ James DiMisa

By /s/ Michael L. Middleton       Date April 30, 2018 Title Chairman of the
Board of Directors         Date April 30, 2018



  



 